UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHAYA WEISS,
                               Plaintiff,
                                                                    19-CV-4720 (JPO)
                        -v-
                                                                OPINION AND ORDER
 AMERICAN EXPRESS NATIONAL
 BANK,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Chaya Weiss filed this suit in New York state court alleging that Defendant

American Express National Bank (“AMEX”) failed to conduct a reasonable investigation into

and imposed charges for unauthorized charges to her credit card, in violation of federal and New

York law. (See Dkt. No. 1-1 (“Compl.”).) On May 22, 2019, AMEX removed the case to

federal court. (See Dkt. No. 1.) Before the Court now is AMEX’s motion to compel arbitration.

(See Dkt. No. 8.) For the reasons that follow, the motion is denied.

I.     Background

       Weiss is the holder of a credit-card account with Defendant AMEX. (Compl. ¶ 7.) That

account, AMEX contends, is governed by an agreement (the “Cardholder Agreement” or the

“Agreement”) that was mailed to Weiss at the time her card was issued. (See Dkt. No. 8 at 1;

Dkt. No. 9-1 (“Agmt.”).) Under the Agreement, either signing or failing to return the credit card

constitutes assent to its terms. (See Agmt. pt. 2 at 1.) The Agreement contains an arbitration

clause, which states:

               You or we may elect to resolve any claim by individual arbitration
               . . . . If arbitration is chosen by any party, neither you nor we will
               have the right to litigate that claim in court . . . . Before beginning
               arbitration, you or we must first send a claim notice. Claims will be
               referred to either JAMS or AAA, as selected by the party electing


                                                 1
               arbitration . . . . You or we may . . . elect to arbitrate any claim at
               any time unless it has been filed in court and trial has begun or final
               judgment has been entered.

(See Agmt. pt. 2 at 5.) It is undisputed that Weiss neither returned the credit card nor expressed a

desire to opt out of the arbitration agreement, and that she thereafter used the credit card.

       In 2018, a dispute arose between Weiss and AMEX regarding certain charges placed on

her card. In 2019, Weiss filed the present suit in New York state court alleging violations of

federal and New York law arising out of those disputed charges. (See generally Compl.) After

the suit was filed but before the complaint was served, AMEX filed a different suit in New York

state court, seeking to collect the debt owed on the credit card. (See Dkt. No. 19-4.)

       On May 22, 2019, AMEX removed this case, invoking this Court’s subject matter

jurisdiction, and on June 7, 2019, AMEX moved to compel arbitration and to stay or dismiss the

case, pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§3, 4.

II.    Legal Standard

       “The FAA ‘requires courts to enforce privately negotiated agreements to arbitrate . . . in

accordance with their terms.’” Nat’l Union Fire Ins. Co. of Pittsburg v. Beelman Truck Co., No.

15 Civ. 8799, 2016 WL 4524510, at *2 (S.D.N.Y. Aug. 24, 2016) (alteration in original)

(quoting Volt Info. Scis., Inc. v. Bd. of Tr. of Leland Stanford Junior Univ., 489 U.S. 468, 478

(1989)). The court’s evaluation is limited to: “i) whether a valid agreement or obligation to

arbitrate exists, and ii) whether one party to the agreement has failed, neglected or refused to

arbitrate.” LAIF X SPRL v. Axtel, S.A. de C.V., 390 F.3d 194, 198 (2d Cir. 2004). Where these

requirements are met, the court must issue “an order directing the parties to proceed to arbitration

in accordance with the terms of the agreement.” 9 U.S.C. § 4. These “threshold question[s]” of

arbitrability are generally answered by applying state contract law. Nicosia v. Amazon.com, 834

F.3d 220, 229 (2d Cir. 2016).


                                                  2
III.   Discussion

       AMEX moves to compel arbitration based on the arbitration clause in the Cardholder

Agreement. Weiss raises three arguments in opposition. First, she argues that AMEX has failed

to carry its burden of showing an enforceable arbitration clause governs the dispute (see Dkt. No.

15 at 2–7); second, she claims that AMEX may not rely on the arbitration clause, given its filing

of the collection action (see Dkt. No. 15 at 8–9); and third, she argues that even if a valid

agreement governs the dispute and AMEX may rely on it, AMEX may not seek to compel

arbitration because it has not sent a claim notice of its election to arbitrate, as required by the

contract (see Dkt. No. 15 at 7). Because the Court is persuaded by the third of these arguments,

it is unnecessary to address the others.

       The Agreement’s arbitration clause permits either party to unilaterally elect arbitration.

“Before beginning arbitration,” however, the party “must send a claim notice.” (Agmt. pt. 2 at 5

(emphasis added).) That notice, moreover, must identify either JAMS or AAA as the party’s

preferred arbitrator. (Id.) In the absence of a such a notice, though, the parties are not required

to submit disputes to arbitration and instead may litigate in a judicial forum. (See id.) Put

differently, the clause vests each party with an option to arbitrate, but to exercise that option, the

party must send the requisite claim notice.

       Judge Koeltl’s decision in Marcus v. Frome is instructive. See 275 F. Supp. 2d 496

(S.D.N.Y. 2003). In Marcus, the parties’ dispute “f[ell] squarely within the scope of claims that

would be subject to [their] arbitration clause.” Id. at 505. Yet there, as here, the arbitration

clause did not mandate arbitration, but rather permitted either party to unilaterally elect

arbitration. See id. Observing that, given the optional nature of the arbitration provision, the

provision did not “take effect” until “one side . . . [made] an arbitration demand,” the court held

that in the absence of such a demand, “there is no basis to compel the parties to seek arbitration.”


                                                   3
Id.; see also Wachovia Bank, N.A. v. Bluffwalk Ctr. L.P., No. 08 Civ. 212, 2008 WL 2787399, at

*2 (E.D. Va. July 15, 2008) (applying Marcus to deny as “premature” a motion to stay pending

arbitration when the party seeking the stay had not yet exercised its option to arbitrate via written

notice).

       Here, AMEX has not suggested that it ever sent a claim notice or selected an arbitrator,

satisfying the arbitration clause’s terms. Indeed, despite an entire section of Weiss’s opposition

brief dedicated to this very point, American Express’s brief did not address it at all. Because

AMEX did not elect arbitration in compliance with the contract’s terms, the Court is powerless

to compel arbitration, and the motion to compel arbitration is denied.

IV.    Conclusion

       For the foregoing reasons, AMEX’s motion to compel arbitration and stay or dismiss the

case is DENIED.

       The Clerk of Court is directed to close the motion at Docket Number 8.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                  4
